Name: Council Regulation (EEC) No 1612/79 of 24 July 1979 fixing the production target price, the production aid and the intervention price for olive oil for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/6 Official Journal of the European Communities 28 . 7 . 79 COUNCIL REGULATION (EEC) No 1612/79 of 24 July 1979 fixing the production target price , the production aid and the intervention price for olive oil for the 1979/80 marketing year Whereas the intervention price must be fixed in accor ­ dance with the criteria laid down in Article 8 of Regu ­ lation No 136/66/EEC ; Whereas the production target price and the interven ­ tion price are fixed for a specific standard quality ; whereas the reasons which led to the determination of the standard quality for the 1978/79 marketing year are still valid ; whereas that standard quality should therefore remain unchanged, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the production target price for olive oil , the production aid and the interven ­ tion price shall be as follows : (a) production target price : 235-04 ECU per 100 kilo ­ grams ; (b) production aid : 52-90 ECU per 100 kilograms ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Arti ­ cles 4 (4) and 5 ( 1 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the production target price for olive oil if fixed , account should be taken of the objectives of the common agricultural policy and of the contribu ­ tion which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Arti ­ cles 4 and 6 of Regulation No 136/66/EEC ; Whereas, if the producer is to receive a fair income, the production aid must be fixed in the light of the impact which the consumption aid has on part of the production ; (c) intervention price : 17319 ECU per 100 kilo ­ grams . Article 2 The prices specified in Article 1 relate to semi-fine virgin olive oil with a free fatty acid content, expressed as oleic acid , of three grams per 100 grams. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 78 , 30 . 3 . 1979, p. 1 . (3 ) OJ No C 93 , 9 . 4 . 1979, p. 49 . (4 ) OJ No C 171 , 9 . 7 . 1979 , p. 1 .